150 U.S. 310 (1893)
SENEY
v.
WABASH WESTERN RAILWAY COMPANY.
No. 26.
Supreme Court of United States.
Argued October 23, 24, 1893.
Decided November 20, 1893.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF MISSOURI.
*312 Mr. Edward W. Sheldon and Mr. Theodore Sheldon for appellant.
Mr. F.W. Lehmann for appellee. Mr. Wells H. Blodgett and Mr. Thomas H. Hubbard filed briefs for the same.
MR. JUSTICE BROWN, after stating the case, delivered the opinion of the court.
This case differs from the preceding one in the facts that rental to the amount of $7920 was paid to August 1, 1884, instead of October 1, and possession of the road was ordered to be surrendered to Seney as trustee on April 6, 1886. No complaint was made of unnecessary delay in giving up possession after application was made therefor. The case is not distinguishable in principle from the other, and the decree of the court below dismissing the petition is, therefore,
Affirmed.